                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 1 of 27




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ROBERT A. BURKE, ESQUIRE                                ATTORNEYS FOR PLAINTIFFS,
   ATTORNEY ¡.D. NO. 61268                                 SUZANNE SOMERS and
   PATRICK J. GALLO, JR., ESQUIRE                          SLC SWEET, INC.
   ATTORNEY I.D. NO. 316092
   BRIAN J. FORGUE, ESQUIRE
   ATTORNEY I.D. 322783
   MacELREE HARVEY, LTD.
   lT W. Miner Street
   West Chester, PA 19381-0660
    (610) 436-0100

   SUZANNE SOMERS
   23961 Craftsman Road, Suite          I

   Calabasas, CA 91302                                     CIVIL ACTION

            and

   SLC SWEET, INC.                                         NO
   23961 Craftsman Road, Suite          I

   Calabasas, CA 91302

                          Plaintiffs,
                                                           JURY TRIAL REQUESTED
                    V


   QVC, INC.
   Studio Park
   1200 Wilson Drive
   West Chester, PA 19380
                     Defendant

                                            COMPLAINT

            Plaintiffs, Suzanne Somers ("Ms. Somers") and SLC Sweet, lnc. ("SLC")

   (collectively "Plaintiffs") by way of Complaint as against Defendant, QVC, lnc. ("QVC"),

    by and through their attorneys hereby allege and set forth as follows:




3363535v1
191601 .65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 2 of 27




                                 I.     NATURE OF T HE ACTION.

            This action arises out of QVC's fraudulent and malicious efforts to damage and

   remove a major competitor in the dietary supplement business so that it could promote

   its own supplement business. As a result of QVC's actions, Plaintiffs have suffered

   extensive damages for which a jury trial is demanded.

                                        II.    THE PARTIES.

            1.      Plaintiff, SLC is a California corporation with its principal place of business

   at 23961 Craftsman Road, Suite l, Calabasas, California 91302.

            2.      Plaintiff, Ms. Somers is an individual who resides in California. Ms.

   Somers has an address at 23961 Craftsman Road, Suite                  l,   Calabasas, California

   91302.

               3.   Ms. Somers is also an enormously successful promoter and marketer of

   many products including, but not limited to, dietary supplements. Ms. Somers has a

   large and loyal customer base.

               4.   Defendant, QVC is, and at all relevant times, was a Delaware corporation

   with its principal place of business at 1200 Wilson Drive, West Chester, Pennsylvania

   1   9380.

               5.   Upon information and belief, QVC ¡s        a subsidiary of non-party Liberty
   Interactive Corporation ("Liberty Interactive").

                                 III.   JURISDICTION AND VENUE.

               6.   This Court has subject matter jurisdiction of this action in accordance with

   28 U.S.C. S1331 as this is a matter involving laws of the United States. This Court also

   has subject matter jurisdiction over this action based upon 28 U.S.C. 51332 as this is an


                                                      2
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 3 of 27




   action where the matter in controversy exceeds the sum or value of $75,000, exclusive

   of interest and costs, and is between citizens of different states. This Court also has

   supplementaljurisdiction over the matters subject to this dispute in accordance with 28

   u.s.c. s1367.
            7.       Venue is proper in this District pursuant to 28 U.S.C. S1391 as QVC's

   principal place of business is located in this District.

                        IV.    ALLEGATIONS COMMON TO ALL COUNTS.

                                  CIVC's Plan to Remove a Comnetitor

            L        Ms. Somers and SLC are and have been in the business of providing health

   and wellness products to the public. These products include, but are not limited to,

   dietary supplements.

            9.       Plaintiffs have been providing these products to the public        in   multiple

   platforms.

            10.      These platforms include, but are not limited to, the internet (at such sites as

   SuzanneSomers.com) and on home shopping networks such as HSN and Evine. Ms.

   Somers has been a very successful provider of products in this market for over twenty-

   five years.

               11.   lmmediately prior   to   February 1, 2017, Plaintiffs were providing their

   products in connection with agreements Plaintiffs had with Evine,             a home   shopping

   retailer.

               12.   Plaintiffs' products were popular and sought      after.   Plaintiffs were very

   successful in providing their products to the public in this forum.




                                                     3
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 4 of 27




             13.   QVC was aware of Plaintiffs'success in providing these products to the

   public.

             14.   ln or around February 2017, QVC contacted Plaintiffs in an effort to lure

   Plaintiffs from Evine and to have Plaintiffs selltheir products on QVC.

             15.   At the time QVC made this approach to Plaintiffs, upon information and

   belief, QVC was the largest televised home shopping network in the United States. QVC

   was ahead of its main competitor, Home Shopping Network ('HSN").

             16.   During the approach to Plaintiffs, QVC did not have a dietary supplement

   business and was very interested in filling what QVC referred to as its "white space".

             17.   QVC further represented to Plaintiffs that QVC was interested in marketing

   and selling Plaintiffs'products on QVC.

             18.   lt was represented to Plaintiffs that QVC did not have a dietary supplement

   business and was very interested in marketing and selling Plaintiffs' products on QVC.

             19.   Following several discussions, Plaintiffs and QVC agreed to enter into an

   agreement dated March 21, 2017 (the "Agreement").            A copy of the Agreement is
   attached hereto and incorporated as Exhibit "A".

             20.   Plaintiffs and QVC negotiated this Agreement to assure that the terms of

   the Agreement accurately reflected what the parties intended.

             21.   Attached to the Agreement is a Form Purchase Order that was incorporated

   into the Agreement (the "Form Purchase Order"). A copy of the Form Purchase Order is

   attached hereto and incorporated as Exhibit "B".

             22.   The parties agreed that the Form Purchase Order would be used by QVC

   when QVC ordered products from Plaintiffs.


                                                 4
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 5 of 27




          23.     Under the Agreement, QVC had no right to alter the terms of the Form

   Purchase Order.

          24.      Unbeknownst   to Plaintiffs, QVC had no real intention of honoring the
   Agreement or the Form Purchase Order and only induced Plaintiffs to enter into the

   Agreement in order to remove a competitor from the market.

          25.      Prior to the date of the Agreement, QVC's main competitor in the home

   shopping space was HSN. At that time, Liberty lnteractive owned approximately 38% of

   HSN.

           26.     Upon information and belief, prior to the date of the Agreement, Liberty

   lnteractive, HSN and QVC were aware that Liberty lnteractive was in the process of

   negotiating and agreeing to purchase the remaining approximately 62% of HSN.

          27.      One of the leading brand partners on HSN at this time was Andrew

   Lessman ("Mr. Lessman").

           28.     Upon information and belief, Mr. Lessman had an exclusive relationship

   with HSN where he was the only vendor allowed to sell supplements on the entire

   network.

           29.     Plaintiffs allege, upon information and belief, that when QVC merged with

   HSN, Mr. Lessmän insisted that his exclusive contract as the only supplement vendor at

   HSN be extended to QVC, thereby forcing QVC to eliminate Ms. Somers as a vendor.

           30.     Liberty lnteractive had a vested interest in Mr. Lessman's successful sales

   in the dietary supplement market on HSN.

           31.     Mr. Lessman provided dietary supplements to the customers of HSN in the

   same manner in which Plaintiffs provided dietary supplements to the customers of Evine.


                                                 5
3363535v'l
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 6 of 27




            32.    Plaintiffs and Mr. Lessman were competitors in the dietary supplement

   market.

            33.    Upon information and belief, prior to entering into the Agreement with

   Plaintiffs, Liberty Interactive, HSN and QVC were aware that the HSN acquisition was

   likely to occur and that, as a result, QVC would now be able to partner with Mr. Lessman

   in order to enter into the dietary supplement business.

            34.    Plaintiffs' successful presence in the dietary supplement business would

   hinder QVC's future business relationship with Mr. Lessman.

            35.    Despite this knowledge, QVC represented to Plaintiffs that QVC did not

   have dietary supplement products that were available for sale to the public.

            36.    Prior to entering into the Agreement, QVC represented to Plaintiffs that

   QVC wanted Plaintiffs to fillthat "white space".

            37.    The dietary supplement business is a very competitive market.

            38.    Prior to entering into the Agreement, it was in the interest of QVC, HSN and

   Liberty lnteractive to eliminate and/or othenryise damage competitors to Mr. Lessman in

   the dietary supplement business.

                                QVG's Misrepresen tations to Plaintiffs

            39.    Prior to entering into the Agreement, QVC made multiple representations to

   Plaintiffs in order to lure Plaintiffs to   QVC. QVC had no intention of fulfilling these
   representations but was only interested in removing Plaintiffs as competitors to QVC's

   business.

             40.   Plaintiffs   did not know, and had no reason to know, that these
   rep resentations were false.



                                                   6
3363535v1
191601.65822
                 Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 7 of 27




            41.     Specifically, QVC provided false forecasts to Plaintiffs as to the amount of

   product that QVC expected Plaintiffs would sell on QVC in the event Plaintiffs left Evine

   and came to sell their products at QVC.

            42.     QVC misrepresented       to   Plaintiffs that Plaintiffs would   be   receiving

   significant airtime in order to market and sell SLC's products on QVC.

            43.     This was false as QVC had no intention of providing significant airtime to

   Plaintiffs.

            44.      QVC misrepresented to Plaintiffs that QVC would be purchasing significant

   product from SLC immediately upon the signing of the Agreement.

            45.      This representation was also false, as QVC had no intention of purchasing

   these products from SLC.

            46.      Prior to entering into the Agreement, it was readily apparent that QVC had

   done its due diligence with respect to SLC's dietary supplement products. QVC was very

   familiar with the types of products that SLC was providing, the ingredients for these

   products and the claims that SLC was making regarding these products.

            47.      This due diligence included, but was not limited to, specifically identifying

   the types of products that QVC was going to purchase from Plaintiffs and the ingredients

   for those products.

            48.      lt was represented to Plaintiffs that QVC would be ready to purchase these

   products upon the signing of the Agreement so that QVC could put Plaintiffs on their

   network soon after the signing of the Agreement.

            49.      These representations were false.




                                                    7
3363535v1
191601.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 8 of 27




            50.    QVC represented that QVC projected that SLC's sales would be ten times

   what SLC's sales were at Evine.

            51.    These representations were also false, as QVC knew that QVC would

   assure that SLC's sales never reached this level.

            52.    Upon the signing of the Agreement, QVC immediately issued Purchase

   Orders for the purchase of multiple products from SLC. These Purchase Orders were

   initially dated March 21, 2017. Additional Purchase Orders were issued. Copies of these

   Purchase Orders are attached hereto and incorporated as Exhibit "C" (hereinafter, the

   "March 2017 Purchase Orders").

            53.     ln violation of the parties' Agreement, QVC significantly altered the terms of

   the Agreement Form Purchase Order that had been agreed to by the parties.

            54.     Specifically, the March 2017 Purchase Orders contained terms that were

   not agreed to by the parties.

            55.     The March 2017 Purchase Orders stated "this order is conditionally issued,

   pending QVC approval of first-piece QA sample. Absent such approval, vendor is solely

   responsible for any action taken or not taken by vendor in reliance on this order."

            56.     This language is not contained in the agreed to Form Purchase Order.

            57.     The March 2017 Purchase Orders also contained a term that QVC argued

   entitled QVC to return any product for any reason.

            58.     This was never agreed to by the parties.

            59.     These March 2017 Purchase Orders were initially issued the same day

   QVC signed the Agreement-




                                                   I
3363535v1
191601 .65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 9 of 27




            60.   Accordingly, QVC had no intention of honoring the terms of the Agreement

   or the Form Purchase Order. QVC's actions amount to fraud in the execution.

            61.    Upon committing this fraud, QVC purported to use the terms set forth in the

   March 2017 Purchase Orders, and subsequent purchase orders, as a basis for the

   improper rejection of product that QVC ordered from Plaintiffs.

            62.   As set forth below in detail, it became later known to Plaintiffs that QVC had

   no intention of selling products that QVC ordered that were the subject of the March 2017

   Purchase Orders and/or subsequent purchase orders.

            63.    To the contrary, QVC ended up rejecting much of the product. QVC's

   rejection of these products was improper and in violation of the parties' Agreement.

            64.    The products that were improperly rejected by QVC became unsalable.

            65.    Specifically, as QVC was aware, these products contained expiration dates.

            66.    QVC improperly delayed action with respect to these products so that the

   expiration dates came due or were soon to come due.

            67.    By the time QVC improperly rejected these products, the products were

   unable to be sold to other customers.

            68.    These Purchase Orders reflect the order of thousands of products.

                                     QVG's Merqer with HSN

            69.    On July 6,2017 (after QVC locked in one of the major competitors in the

   dietary supplement business by signing the Agreement), Liberty Interactive (QVC's and

   HSN's parent) announced that it was purchasing the remaining approximately 62% stake

   in HSN.




                                                  I
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 10 of 27




            70.    ln making the announcement, it was stated that HSN would operate under

   the control of QVC.

            71.    The effective merger of HSN and QVC would create what QVC anticipated

   to be the third largest e-commerce platform (behind only Amazon and Walmart).

            72.    Liberty lnteractive and QVC needed to assure that this merger would be

   successful.

            73.    The merger of HSN with QVC was done in order to enable QVC to gain

   extensive competitive advantages in the marketplace.

            74.    The HSN merger was also completed in order to permit QVC to gain control

   of major brands, such as Mr. Lessman's dietary supplement products.

            75.    Mr. Lessman's products were a significant part of the merger and a driving

   force behind Liberty lnteractive's decision to acquire the remaining ownership interest in

   HSN.

                         CIVC's Failure to             Under the Aqreement

            76.    As set forth above, in performing its due diligence prior to entering into the

   Agreement with Plaintiffs, QVC was very familiar with the products that SLC was

   providing.

            77.    This familiarity included specific knowledge of the ingredients for each

   product.

            78.     QVC was also aware of the general claims that Plaintiffs made about the

   products because QVC had viewed Plaintiffs'presentations on Evine.

            79.     QVC was also aware that Plaintiffs had sold their products on Evine without

   any regulatory violations.


                                                  10
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 11 of 27




            80.    The fact that Plaintiffs had sold their dietary supplements on Evine without

   regulatory violations was important to QVC.

            81.    ln spite of this familiarity, QVC (after the execution of the Agreement)
   maliciously placed onerous and arbitrary requirements upon the products that Plaintiffs

   were providing.

            82.    Specifically, QVC misrepresented that QVC had a requirement that QVC

   would not be able to purchase any products from SLC that contained more than one

   ingredient.

            83.    QVC falsely stated that it would not accept products with more than one

   ingredient unless the entire formula had been tested in a submitted study that QVC would

   approve.

            84.    QVC had no such actual restriction on the purchase of these products. To

    the contrary, QVC (and HSN) had and continue to purchase products containing more

    than one ingredient from other manufacturers.

            85.    QVC invented false testing requirements and purported to apply those to

    Plaintiffs.

            86.    QVC misrepresented that Plaintiffs could not make claims about their
   products that compared these products to other dietary supplements.

            87.    QVC also misrepresented that Plaintiffs could not make claims that referred

   to specific medicalfindings (including references to prescription medication).

            88.    QVC used these misrepresentations (and others) as a purported basis to

   reject the products that it had ordered in the March 2017 Purchase Orders.




                                                 11
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 12 of 27




            89.    QVC's improper rejection of these products caused Plaintiffs excessive

   damages.

            90.    QVC intentionally delayed the improper rejection of these products, with

   specific knowledge that these dietary supplements contained very specific expiration

   dates.

            91.    By intentionally delaying its improper rejection of these products, QVC

   saddled SLC with hundreds of thousands of dollars' worth of product for which SLC had

   already paid. Moreover, because of QVC's actions, SLC could not mitigate its damages

   and incurred millions of dollars in damages.

            92.    QVC improperly rejected and refused acceptance of these products and the

   products were therefore damaged by QVC's actions.

            93.    Following the merger of QVC and HSN, Plaintiffs were notified by QVC that

   many of the previous, onerous restrictions that QVC had placed upon SLC's products

   were unwarranted and unnecessary. This was only after Plaintiffs kept pressing QVC on

   QVC's absurd demands.

            94.    This was a confirmation and acknowledgement by QVC that the previous

   restrictions that QVC had placed upon Plaintiffs were false, fraudulent and invented in

   order    to damage Plaintiffs' business and remove a        competitor from   the   dietary

   supplement market.

            95.    The same exact products and substantiated claims that had previously

   been rejected by QVC were now acknowledged by QVC to be acceptable.

            96.    QVC intentionally and maliciously sabotaged Plaintiffs with false      and

   invented denials for over a year.


                                                  12
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 13 of 27




            97.    By unreasonably restricting the products that SLC could sell and what Ms.

  Somers could claim about these products, QVC intentionally limited SLC's ability to sell

  dietary supplements on QVC.

            98.    QVC also intentionally and improperly limited Plaintiffs on-air appearances

   and airtime.

            99.    These restrictions were done with the purpose of damaging Plaintiffs'

   dietary supplement business and damaging Plaintiffs' ability to sell these products and

   were done to benefit Mr. Lessman's business.

            100. All of these actions have caused      immediate financial loss, reputational loss

   and loss of customer base.

            101. QVC was legally obligated to exercise good faith in performing                the

   Agreement, including in the exercise of its discretion, and was required to use its best

   efforts to promote the sale of Plaintiffs' products.

            102. QVC did neither. Relying on false approval standards and misapplying
   correct standards, QVC materially and repeatedly breached the Agreement by
   improperly rejecting Plaintiffs' products, claims, substantiation            of   claims,   and

   scripts/talking points for Ms. Somers'on-air sale of products.

            103. These foregoing     representations and rejections were arbitrary and were

   contrary to what HSN permitted Mr. Lessman to sell and claim and what QVC permitted

   Mr. Lessman to sell and claim after QVC merged with HSN in January 2018.

            104. That QVC's rejections of SLC's products and claims were made in               bad

   faith is evidenced by, among other things, QVC's subsequent approval of products and

   claims relating to Plaintiffs' products and regarding the sales of substantially similar


                                                  13
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 14 of 27




  products by Mr. Lessman on HSN and on QVC after QVC's merger, including products

  that contained more than one ingredient.

            105. QVC approved Mr. Lessman's products and sales with no greater
  substantiations by Mr. Lessman than that which had previously been provided by SLC

   and rejected by QVC.

            106.   QVC-approved claims made by Mr. Lessman are ones that QVC had

   falsely advised Plaintiffs they could not make because of alleged regulatory prohibitions

   and risk concerns.

            107.   QVC later admitted that many of the restrictions QVC placed on Plaintiffs

   were never justified.

            108.   QVC's intentional and malicious delay in reviewing Plaintiffs' products also

   significantly impaired SLC's ability to timely order and develop products, have sufficient

   products available for shows, and prepare for shows.

            109. QVC's intentional actions in this regard greatly reduced             Plaintiffs'

   opportu nities for success.

            110. QVC intentionally limited Ms. Somers' exposure to her customer base,
   who were accustomed to seeing her on Evine and HSN for many hours each month

   over her twenty-five year career.

            111. QVC's actions have diminished Plaintiffs' brands. By            unreasonably

   restricting the products that SLC could sell and what Ms. Somers could claim and say

   about those products, and by providing limited on-air visibility for Ms. Somers, QVC

   severely limited SLC's and Ms. Somers' chances of success.




                                                 14
3363535v1
191601.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 15 of 27




            112. When, as a result of all these limitations, on-air sales     allegedly did not

   meet QVC's expectations, QVC used those less-than-expected sales as a pretext to

   further restrict Ms. Somers' air time and placement, as well as the products she could

   sell and claims she could make.

            113. On January 17, 2019, QVC formally advised SLC and Ms. Somers              that

   allegedly due to poor results, QVC would not be moving forward with Ms. Somers in

   supplement shows and it would no longer promote SLC's supplements.

            114.      Having removed Plaintiffs as competitors, QVC is now able to sell dietary

   supplement products provided by Mr. Lessman and his companies without competition.

            115.      lt is not a coincidence that Mr. Lessman's products appeared on QVC.com

   within weeks of QVC's improper dismissal of Plaintiffs.

            116. lt was only after QVC's improper       dismissal of Plaintiffs in January 2019

   that Plaintiffs became aware that it was always QVC's plan to sabotage Plaintiffs'
   dietary supplement business so that HSN and QVC could promote and enable Mr.

   Lessman to more successfully sell his products.

            117. QVC's plan to remove Plaintiffs as competitors, enabled QVC's          dietary

   supplement business to grow. This was done to benefit QVC and Mr. Lessman and

   harm Plaintiffs.

            1   18.   QVC's clear communication that it would not continue with performance of

   the Agreement constitutes a repudiation and anticipatory repudiation of the Agreement,

   thereby relieving SLC and Ms. Somers of any obligations and duties they may have had

   under the Agreement, and terminating and waiving any license or other rights QVC may

    have had under the Agreement.


                                                   15
3363535v1
191601 .65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 16 of 27




            119. QVC's wrongful     inducement of SLC and Ms. Somers to enter into the

  Agreement, QVC's wrongful inducement of SLC to fill Orders issued by QVC, and

   QVC's material breaches of the Agreement also excuse SLC's and Ms. Somers'

   performance under the Agreement and terminates any rights QVC may have had under

   the Agreement.

            120.   QVC's conduct has caused significant financial, reputational, goodwill, and

   incidental damages to SLC and Ms. Somers, and has also made QVC liable for punitive

   damages and attorneys'fees and costs to the extent permitted by law.



                                         COUNT I:
                                    BREACH OF CONTRACT

            121. Plaintiffs repeat and incorporate by reference the allegations set forth
   above, as though fully and completely set forth here.

            122. The Parties entered into the Agreement which is a legally enforceable
   contract.

            123. QVC breached      the Agreement, as detailed above by, among other things:

                   a.     lnducing SLC and Ms. Somers          to   leave Evine under false
                          pretenses;
                   b.     lmposing unwarranted limitations and delays on the approval/denial
                          process of SLC's products and claims;
                   c.     lssuing the March 2017 Purchase Orders totaling $1.3 million worth
                          of perishable inventory and allowing a large portion of the inventory
                          to expire due to QVC's application of overly restrictive and dilatory
                          approval/review processes ;
                    d.    lmproperly rejecting SLC's products, claims, substantiation of
                          claims, and scripts/talking points for Ms. Somers' on-air sale of
                          products;
                    e.    Approving claims for Mr. Lessman on HSN, including claims
                          concerning "Combination" products, which QVC would not allow
                          Plaintiffs to promote;
                    f.    Severely limiting Ms. Somers'on-air appearances;

                                                 16
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 17 of 27




                    g    Severely limiting the products Ms. Somers could sell on-air;
                    h    Placing Ms. Somers on little-watched networks at "off hour" times
                         with smaller audiences;
                         Pairing Ms. Somers with an inexperienced, first-time solo host in an
                         early-morning time-slot;
                         Providing Ms. Somers only a total of 7 % hours of on-air time over
                         the first 18-months Ms. Somers worked with QVC;
                    k.   Refusing   to    engage with SLC's expeds with respect to
                         "Combination" products and other issues;
                         Refusing to meaningfully engage with science and substantiations
                         provided by qualified experts at Life Extension, the manufacturer of
                         the products sold to SLC, as a result of the sham March 2017
                         Purchase Orders;
                    m    Failing to build SLC and Ms. Somers' brand as promised when
                         QVC lured Ms. Somers away from Evine;
                    n.   Citing sales figures to further restrict Ms. Somers' air time and
                         placement; and
                    o.    Returning products in violation of the Agreement.

            124. Plaintiffs fully and in good-faith fulfilled their obligations under the
   Agreement and complied with QVC's directives throughout the Parties' relationship.

             125.   The foregoing breaches of the Agreement by QVC have caused Plaintiffs

   significant damages.

             126. In light of the foregoing, QVC has not only breached the Agreement,      but

   violated the implied duty of good faith and fair dealing inherent in every contract.

            WHEREFORE, Plaintiffs demand judgment against QVC               for   compensatory

   damages in excess of $150,000 and such further relief as this Court deems just and

   proper.




                         v¡oLAr¡oN oF r -ir3tÈÌJ¿'åM MERcTAL coDE
                            (Manner and Effect of Rightful Rejection)

             127.   Plaintiffs repeat and incorporate by reference the allegations set forth

   above, as though fully and completely set forth here.

                                                17
3363535v1
191601.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 18 of 27




            128.    Under the UCC, rejection of goods must be made within a reasonable time

   after delivery or tender.

            129. QVC failed to inspect and/or reject SLC's goods within a commercially
   reasonable time.

            130.    QVC engaged in repeated and lengthy delays, often for months at a time,

   in reviewing SLC's requests for approval of products and claims.

            131. QVC rejected, delayed approval, and refused Plaintiffs' products         which

   caused them to be damaged and unsalable.

            132. The manner in which QVC inspected and/or rejected SLC's                products

   throughout the Parties' relationship was not commercially reasonable under the UCC

   and caused significant damage to SLC.

            WHEREFORE, Plaintiffs demand judgment against QVC for compensatory and

    incidental damages       in excess of $150,000, in addition to all applicable      damages

    recoverable under the UCC, and such further relief as this Court deems just and proper.



                                          COUNT III:
                         VIOLATION OF UNIFORM COMMERCIAL CODE
                         (Output, Requirements and Exclusive Dealings)

            133.    Plaintiffs repeat and incorporate by reference the allegations set forth

    above, as though fully and completely set forth here.

            134.     Under the UCC, in an exclusive dealing for goods, the seller is obligated to

    use best efforts to supply the goods and the buyer is obligated to use best efforts to

    promote the sale of the goods.

            135.     QVC failed to use their best efforts to promote the sale of SLC's products.


                                                   18
3363535v1
'191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 19 of 27




            136.   QVC's collective actions throughout its relationship with SLC establish that

   QVC did not use its best efforts to promote SLC's products, and in doing so, violated the

   ucc.
            WHEREFORE, Plaintiffs demand judgment against QVC for compensatory and

   incidental damages in excess of $150,000, in addition to all applicable damages

   recoverable under the UCC, and such further relief as this Court deems just and proper.



                                         GOUNT IV:
                        VIOLATION OF UNIFORM COMMERCIAL CODE
                                (Antici patory Repudiation)

            137. Plaintiffs repeat and incorporate by reference the allegations set forth
   above, as though fully and completely set forth here.

            138.   Under the UCC, anticipatory repudiation of a contract occurs with respect

   to performance not yet due, the loss of which will substantially impair the value of the

   contract to the other.

            139.   QVC repudiated the Agreement by insisting that SLC's products adhere to

   standards inconsistent with and unsupported by FTC/FDA regulations.

            140. QVC's self-imposed      standards for substantiation flew in the face of well-

   known, established industry practices, and were contrary to what QVC permitted others,

   specifically Mr. Lessman, to sell and claim.

            WHEREFORE, Plaintiffs demand judgment against QVC for compensatory and

   incidental damages in excess of $150,000, in addition to all applicable damages

   recoverable under the UCC, and such further relief as this Court deems just and proper.




                                                  19
3363535v1
191601.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 20 of 27




                                      COUNT V:
            UNFAIR COMPETITION IN VIOLATION OF CALIFORNIA BUSINESS AND
                         PROFESSIONS CODE S 17200 ef seg.

             141. Plaintiffs repeat and incorporate by reference the allegations set forth
   above, as though fully and completely set forth here.

             142. Section    17200   et seg. of the        California Business     &   Professions

   Code ("UCL") broadly covers three varieties         of unfair competition   -   acts that are

   unlawful, unfair and/or fraudulent.

             143. The intent and purpose of the UCL is to protect both consumers and
   competitors by promoting fair competition          in   commercial markets    for goods and
   servrces

             144. The coverage    of Section 17200 ef seq. is broad and intended to, among

   other things, enjoin ongoing wrongful business conduct in whatever context such activity

   might occur.

             145.   Plaintiffs are each "persons" within the meaning of Section 17201 of the

   UCL.

             146. Plaintiffs are competitors with QVC, Mr. Lessman and Mr. Lessman's
   company, for the marketing, sale, and distribution of dietary supplements via direct

   television programming.

             147.   As   alleged herein, QVC's exclusionary, suppressive,                deceptive,

   monopolistic and/or wrongful conduct constitutes "unfair" business practices as defined

   by the UCL.

             148. Conduct that significantly threatens or harms competition, violates           the

   policy or spirit of an antitrust law, or threatens an incipient violation of an antitrust law,


                                                 20
3363535v1
191601 .65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 21 of 27




   mav be deemed "unfair" under the UCL. See Cel-Tech Communications, lnc. v. Los

   Anqeles Cellular Co. ,20 CaL4th 163, 187 (1999).

            149. A practice may be deemed       "ur'ìfair" even   if not specifically proscribed by

   some other law.

            150.   ln addition, QVC's conduct is "fraudulent" under the UCL.

            151.   Plaintiffs have standing under the UCL as Plaintiffs have suffered an injury

   in fact and have lost money and property resulting from QVC's unfair, unlawful, and/or

   fraudulent actions.

            152. Indeed, QVC was aware of Plaintiffs' success in providing health              and

   wellness products to the public and approached Plaintiffs to lure them from Evine to

   purportedly fill a "white space" of selling such products on QVC.

            153.   Unbeknownst    to Plaintiffs,   QVC had no intention of honoring             the

   Agreement and only induced Plaintiffs to enter into the Agreement                 to remove a
   competitor from the home shopping market as evidenced by QVC's acquisition of HSN

   and Mr. Lessman, who was Plaintiffs' competitor in the dietary supplement market.

            154. QVC further injured Plaintiffs not only by removing them from the direct
   television programming nutritional supplement market, but by ordering $1.3 million

   worth of products and wrongfully delaying their sale such that many of the products

   expired and could not be repurposed or resold.

            155. QVC has engaged and continues to engage in business acts that are
   unfair, fraudulent, and/or unlawful.




                                                   21
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 22 of 27




            156. The harm to competition and restraint on trade caused by QVC's unfair,
   fraudulent, and/or unlawful conduct         is   substantial. There    is no legitimate    or

   procompetitive justification for QVC's anticompetitive and "unfair" conduct.

            157. Because of, and as a direct and proximate result of, QVC's unfair
   business practices and conduct, Plaintiffs have suffered, and will continue to suffer

   financial injury to their business.

            158.   Pursuant to Section 17203 of the UCL, Plaintiffs are entitled to restitution

   from QVC for its injuries.

            159. QVC's    unfair, fraudulent, and/or unlawful conduct has caused economic

   harm to Plaintiffs and on competition.

            160.   Pursuant to Section 17203     of the UCL, the entry of permanent        and

   mandatory injunctive relief against QVC       is necessary to enjoin its on-going     unfair,

   fraudulent, and/or unlawful business conduct. An injunction is needed to enable and

   restore consumer choice and competition in the direct television programming market

   for nutritional supplements.

            161. QVC's actions have deprived Plaintiffs of millions of dollars in            lost

   revenue.

            162.   Plaintiffs are California residents and have suffered harm in California as a

   result of QVC's conduct as described herein.

            WHEREFORE, Plaintiffs demand judgment against QVC for restitution, injunctive

   relief, and such further relief as this Court deems just and proper.




                                                 22
3363535v1
191601.65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 23 of 27




                                           COUNT VI:
                                            FRAUD

            163. Plaintiffs repeat and incorporate by reference the allegations set forth
   above, as though fully and completely set forth here.

            164.   Prior to the parties entering into the Agreement, QVC was in the process

   of merging with HSN and, along with it, Plaintiffs' direct competitor, which was led by

   Mr. Lessman.

            165. Shortly after fraudulently inducing Plaintiffs into the Agreement,      QVC

   publicly announced that it was merging with HSN.

            166. QVC wrongfully utilized the Agreement as a mechanism and vehicle to
   suppress and restrain Plaintiffs' ability to compete in the television programming dietary

   supplement market with QVC, Mr. Lessman and Mr. Lessman's company.

            167. QVC falsely induced and lured Plaintiffs into the Agreement in order to
   drive or "starve" Plaintiffs out of business by locking Plaintiffs into the Agreement and

   purposefully limiting its orders and/or ordering perishable products with the intent to

   cause Plaintiffs harm by delaying and rejecting those products without a legitimate basis

   and at a time when such products became expired.

            168.   Plaintiffs were fraudulently induced to and did expend substantial sums of

   money to finance, manufacture and supply QVC with dietary supplements which QVC

   never intended to promote in good faith and/or offer for sale.

            169.   QVC's actions also amount to fraud in the execution as set forth herein.

            170. QVC's representations to Plaintiffs were false when made, material, and
   Plaintiffs detrimentally relied on such representations in executing the Agreement.



                                                 23
3363535v1
191601.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 24 of 27




           171. QVC had no intention of working with       Plaintiffs when inducing Plaintiffs

   into the Agreement.

           172.     QVC intentionally made material, false and misleading representations to

   Plaintiffs    to induce Plaintiffs into the Agreement so QVC could eliminate a direct
   competitor.

            173.    Plaintiffs have incurred substantial damages which continue to accrue as

   a result of QVC's fraudulent actions. Such damages include, but are not limited to, lost

   business and revenue and damage to Plaintiffs' brand.

           WHEREFORE, Plaintiffs demand judgment against QVC               for   compensatory

   damages in excess of $150,000, punitive damages, and such further relief as this Court

   deems just and proper.


                                      COUNT VII:
                        PROMISSORY ESTOPPEL _ IN THE ALTERNATIVE

            174.    Plaintiffs repeat and incorporate by reference the allegations set forth

   above, as though fully and completely set forth here.

            175. To lure SLC and Ms. Somers away from Evine, QVC promised that it
   would work with SLC and Ms. Somers to continue to "build a brand," inducing Plaintiffs

   to leave their productive relationship with Evine to fill the "white space" at QVC with
    respect to QVC's dietary supplement line.

            176.     QVC should have reasonably expected its promises to induce Plaintiffs to

    leave Evine and join QVC.




                                                 24
3363535v1
19160'1.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 25 of 27




            177.    However, QVC failed to disclose that    it had no intention of fulfilling   its

   promises and was only looking to remove a competitor from the dietary supplement

   market.

             178.   Based on QVC's promises and representations, Plaintiffs left Evine to join

   QVC.

             179.   But for QVC's promises and omissions, SLC and Ms. Somers would not

   have ended their relationship with Evine, nor would SLC have ordered and paid for $1.3

   million of inventory much of which became unusable, expired, and could not be resold.

             180.   lnjustice can only be avoided by enforcing QVC's original promises to

   Plaintiffs and compensating Plaintiffs for the damage QVC has caused.

            WHEREFORE, Plaintiffs demand judgment against QVC                for   compensatory

   damages in excess of $150,000 and for such further relief as this Court deems just and

   proper.



                                      COUNT VIII
                INTENT¡ONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

             181. Plaintiffs repeat and incorporate by reference the allegations set forth
   above, as though fully and completely set forth here.

             182.   A contractual relationship existed between Ms. Somers and Evine.

             183.   QVC approached Ms. Somers purposefully intending to harm Ms. Somers'

   relationship with Evine by luring Ms. Somers from Evine under false pretenses and

   eliminating her as a major competitor in the home shopping market.

             184. QVC had no legitimate justification or privilege to interfere with            Ms.

   Somers' contractual relationship with Evine.

                                                 25
3363535v1
191601 .65822
               Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 26 of 27




            185.   Ms. Somers has suffered actual damages as a result of QVC's intentional

   interference with Ms. Somers' contractual relationship with Evine.

            WHEREFORE, Plaintiffs demand judgment against QVC            for   compensatory

   damages in excess of $150,000, punitive damages, and such further relief as this Court

   deems just and proper.



                                           COUNT IX:
                      vroLATloN oF THE SHERMAN ACT, 15 U.S.C. S 2
            186. Plaintiffs repeat and incorporate by reference the allegations set forth
   above, as though fully and completely set forth here.

            187. This cause of action is brought pursuant to 15 U.S.C. $ 15 to       recover

   damages for violations Section 2 of the Sherman Act, 15 U.S.C. S 2.

            188.   Section 2 of the Sherman Act declares unlawful "[e]very person who shall

   monopolize, or attempt to monopolize, or combine or conspire with any other person or

   persons, to monopolize any part of the trade or commerce among the several States, or

   with foreign nations." 15 U.S.C. S 2.

            189. QVC competes in the television programming nutritional supplement
   market.

            190. The television programming nutritional supplement market             is an
   economically relevant market.

            191. QVC had specific intent to monopolize the television           programming

   nutritional supplement market.




                                                26
3363535v1
191601.65822
                Case 2:19-cv-04773-CFK Document 1 Filed 10/15/19 Page 27 of 27




            192. ln doing so, QVC    engaged in anticompetitive or exclusionary conduct by

   fraudulently inducing and luring Plaintiffs into the Agreement which QVC utilized to

   restrain Plaintiffs' ability to compete and harm Plaintiffs with sham purchase orders.

            193. QVC possesses and controls nearly all of the television         programming

   nutritional supplement market and has come dangerously close to monopolizing the

   market through its wrongful conduct if it has not done so already.

            194.    Plaintiffs have been harmed as a result of QVC's attempts to monopolize

   the television programming nutritional supplement market.

            WHEREFORE, Plaintiffs demand judgment against QVC              for   compensatory

   damages in excess of $150,000, threefold damages, attorney's fees, costs of suit and

   such further relief as this Court deems just and proper.



                                                     Respectfully submitted,

                                                     MacELREE H                LTD



   Date: October 15,2019                      By:
                                                             A. Burke, Esquire
                                                         rney l.D. No. 61268
                                                     Patrick J. Gallo, Jr., Esquire
                                                     Attorney l.D. No. 316092
                                                     Brian J. Forgue, Esquire
                                                     Attorney LD. No. 322783
                                                     17 West Miner Street
                                                     West Chester, PA 19381-0660
                                                     (610) 436-0100
                                                     Email: rburke@macelree.com
                                                            pqallo@macelree.com
                                                            bforque@macelree.com

                                                     Attorneys for Plaintiffs, SLC Sweet, Inc.
                                                     and Suzanne Somers

                                                27
3363535v1
191601 .65822
